 

Exhibit 10.1

 

EXECUTION VERSION

 

AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated this 22nd day of May, 2017, is by and
between Berkshire Hills Bancorp, Inc. (“Berkshire Hills”), and David G. Massad,
an individual (the “Shareholder”).

 

RECITALS

 

WHEREAS, the respective Boards of Directors of Berkshire Hills and Commerce
Bancshares Corp. have approved a proposed Agreement and Plan of Merger by and
between Berkshire Hills and Commerce Bancshares Corp., dated as of May 22, 2017
(as executed and delivered, the “Merger Agreement”); and

 

WHEREAS, as an inducement to Berkshire Hills to enter into the Merger Agreement
and to the Shareholder to enter into a Voting Agreement (as defined in the
Merger Agreement), Berkshire Hills and the Shareholder agree to the terms and
conditions of this Agreement.

 

NOW THEREFORE, in consideration of the recitals and the representations,
warranties, covenants and agreements contained herein and other good and
valuable consideration, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.           Representations and Warranties of the Shareholder. The Shareholder
represents and warrants to Berkshire Hills, as follows:

 

(a)          The Shareholder has fully disclosed in Exhibit A to this Agreement
the total number of shares of common stock of Commerce Bancshares Corp., a
Massachusetts corporation, par value $0.01 per share thereof (the “Commerce
Bancshares Stock”), for which the Shareholder is the beneficial owner;

 

(b)          The Shareholder has full power and authority to enter into and
perform his obligations under this Agreement. This Agreement constitutes a valid
and binding obligation of the Shareholder and the performance of its terms will
not constitute a violation of any agreement or any instrument to which the
Shareholder is a party.

 

2.           Representations and Warranties of Berkshire Hills.

 

Berkshire Hills hereby represents and warrants to the Shareholder that Berkshire
Hills has full power and authority to enter into and perform its obligations
under this Agreement and that the execution and delivery of this Agreement by
Berkshire Hills has been duly authorized by the Board of Directors of Berkshire
Hills. This Agreement constitutes a valid and binding obligation of Berkshire
Hills and the performance of its terms will not constitute a violation of any
agreement or instrument to which Berkshire Hills is a party.

 

3.           Covenants.

 

(a)          The Shareholder covenants and agrees not to do the following,
directly or indirectly, alone or in concert the Acting in Concert Group (as
defined in the Series B Non-

 

 

 

 

Voting Preferred Stock Certificate of Designations, attached hereto as Exhibit
B), from and after the Effective Time (as defined in the Merger Agreement) and
through the date that this Agreement terminates in accordance with Section 5:

 

(i)          acquire, offer or propose to acquire or agree to acquire, whether
by purchase, tender or exchange offer, or through the acquisition of control of
another person or entity (including by way of merger or consolidation) any
shares of Berkshire Hills Bancorp, Inc. common stock, par value $0.01 per share
(“Berkshire Hills Common Stock”) or any other class of Berkshire Hills Bancorp,
Inc. stock that has voting rights (“Berkshire Hills Voting Stock”), any
additional shares of the Commerce Bancshares Stock, any rights to vote or direct
the voting of any additional shares of Berkshire Hills Common Stock, Berkshire
Hills Voting Stock or Commerce Bancshares Stock, or any securities convertible
into Commerce Bancshares Stock, Berkshire Hills Common Stock or Berkshire Hills
Voting Stock (except (A) as to any Berkshire Hills Common Stock issued by
Berkshire Hills in exchange for Commerce Bancshares Stock pursuant to the terms
of the Merger Agreement, (B) by way of stock splits, stock dividends, stock
reclassifications or other distributions or offerings made available and, if
applicable, exercised on a pro rata basis, to holders of the Berkshire Hills
Common Stock generally, or (C) that number of shares of Berkshire Hills Common
Stock, the purchase by the Shareholder of which would cause the Shareholder to
beneficially own, in the aggregate with the Acting in Concert Group, no more
than 9.9% of the then-outstanding shares of Berkshire Hills Common Stock, as
calculated pursuant to 12 C.F.R. § 225.41 of Regulation Y;

 

(ii)         convert the Berkshire Hills Preferred Stock Consideration received
pursuant to the Merger Agreement to Berkshire Hills Common Stock pursuant to the
terms of the Series B Non-Voting Preferred Stock Certificate of Designation,
except that nothing in this sentence shall (A) prohibit one or more of the
following transfers by the Shareholder to effectuate a conversion of the
Berkshire Hills Preferred Stock Consideration to Berkshire Hills Common Stock:
(i) to an affiliate of the Shareholder or to Berkshire Hills, provided that the
affiliate would not be deemed part of the Shareholder’s Acting in Concert Group;
(ii) in a widespread public distribution with the prior written consent of
Berkshire Hills; (iii) in transfers in which no transferee (or group of
associated transferees) would receive two percent (2%) or more of any class of
voting securities of Berkshire Hills; or (iv) to a transferee that would control
more than fifty percent (50%) of the voting securities of Berkshire Hills
without any transfer from the Shareholder; and (B) prohibit the Shareholder from
initiating a conversion of the Berkshire Hills Preferred Stock Consideration to
Berkshire Hills Common Stock if after giving effect to such conversion, the
Shareholder would beneficially own, in the aggregate with the Acting in Concert
Group, no more than 9.9% of the then-outstanding shares of Berkshire Hills
Common Stock, as calculated pursuant to 12 C.F.R. § 225.41 of Regulation Y;

 

(iii)        without Berkshire Hills’ prior written consent and Berkshire Hills’
review of the Shareholder’s proposed sale or transfer of such shares, which
consent and review shall not be unreasonably withheld or delayed, directly or
indirectly sell or transfer any Shareholder’s shares of Commerce Bancshares
Stock or shares of Berkshire Hills Common Stock; additionally, any proposed sale
by Shareholder of Berkshire Hills Common Stock shall first be offered to
Berkshire Hills under the same terms and conditions as the proposed sale, which
Berkshire Hills shall have five (5) business days following the date Shareholder
first presents in writing the

 

 2 

 

 

terms of such proposed sale to Berkshire Hills, to accept such offer, except
that nothing in this sentence shall prohibit one or more of the following
transfers by the Shareholder or any Permitted Transferee (as defined below) that
continues to be subject to this Agreement: (A) a transfer between members of the
Acting in Concert Group; (B) a transfer by will or by operation of law; (C) a
transfer in connection with estate or charitable planning purposes, including
any transfer to one or more relatives of the Shareholder or any transfer to one
or more trusts or other entities that are beneficially owned exclusively by the
Shareholder, one or more relatives of the Shareholder, or any combination of
them; and (D) a transfer to a charitable organization that is not controlled by
the Shareholder or one or more affiliates or relatives; provided that as a
condition to each permitted transfer under (A)-(D) of this clause (iii), each
transferee (each a “Permitted Transferee”) shall deliver a written instrument to
Berkshire Hills, in a form reasonably acceptable to Berkshire Hills, agreeing to
be bound by the restrictions set forth in this Agreement. Notwithstanding the
first sentence of this subsection, Shareholder may sell up to the Monthly Limit
(as defined below) of Berkshire Hills Common Stock on a monthly basis without
Berkshire’s prior review and written consent solely to the extent those shares
of Berkshire Hills Common Stock are sold either (X) through a registered broker
dealer on the open market and not through privately negotiated transactions (an
“Open Market Sale”), or (Y) as part of one or more “blocks” (as defined in Rule
10b-18 promulgated under the Securities Exchange Act of 1934, as amended) of
Berkshire Hills Common Stock through privately negotiated transactions (a “Block
Sale”); provided that during any calendar month the aggregate number of shares
of Berkshire Hills Common Stock that may be sold under this (Y) may not exceed
one percent (1%) (the “Block Limit Percentage”) of the shares of Berkshire Hills
Common Stock then-outstanding, as shown by the most recent report or statement
filed by Berkshire Hills with the Securities and Exchange Commission; and
provided further that if Shareholder dies prior to the expiration of the term of
this Agreement, the Monthly Limit shall remain in place for the Permitted
Transferees. For avoidance of doubt, shares of Berkshire Hills Common Stock
covered by Hedging Transactions will be counted toward the Monthly Limit.
Berkshire Hills agrees that it will not unreasonably withhold or delay a request
by the Shareholder to waive this clause (iii) with respect to a distribution in
a firm commitment underwriting to (or a placement facilitated by) one or more
broker-dealers reasonably acceptable to Berkshire Hills (a “Permitted
Offering”); provided that the distribution is structured as or is similar in all
material respects to a confidentially marketed public offer primarily to
institutional accredited investors, and the number of shares of Berkshire Hill
Common Stock offered and sold in such distribution does not exceed five percent
(5%) of the shares of Berkshire Hills Common Stock then outstanding. The sale of
shares by the shareholder and each Permitted Transferee that continues to be
subject to this Agreement shall be aggregated for purposes of the Monthly Limit
and the Block Limit Percentage.

 

(iv)        (A) propose or seek to effect a merger, consolidation,
recapitalization, reorganization, sale, lease, exchange or other disposition of
a majority of the assets of, or other business combination involving, or a
tender or exchange offer for securities of, Berkshire Hills or any material
portion of Berkshire Hills’ business or assets or any type of transaction that
would result in a change in control of Berkshire Hills (any such transaction
described in this clause (A) is a “Company Transaction” and any proposal or
other action seeking to effect a Company Transaction as described in this clause
(A) is defined as a “Company Transaction Proposal”), (B) seek to exercise any
control or influence over the management of Berkshire Hills or the Board of
Directors of Berkshire Hills or any of the businesses, operations or policies of
Berkshire Hills; provided that the Shareholder shall not be prohibited from
communicating with the executive officers and directors of Berkshire Hills in
the Shareholder’s capacity as a shareholder of Berkshire Hills, (C) present to
Berkshire Hills, its shareholders or any third party

 

 3 

 

 

any proposal constituting or that could reasonably be expected to result in a
Company Transaction, or (D) seek to effect a change in control of Berkshire
Hills;

 

(v)         publicly suggest or announce the Shareholder’s willingness or desire
to engage in a transaction or group of transactions or have another person
engage in a transaction or group of transactions that would constitute or could
reasonably be expected to result in a Company Transaction or take any action
that might require Berkshire Hills to make a public announcement regarding any
such Company Transaction;

 

(vi)        initiate, request, induce, encourage or attempt to induce or give
encouragement (publicly or otherwise) to any other person to initiate any
proposal constituting or that can reasonably be expected to result in a Company
Transaction Proposal, or otherwise provide assistance to any person who has made
or is contemplating making, or enter into discussions or negotiations with
respect to, any proposal constituting or that would reasonably be expected to
result in a Company Transaction Proposal;

 

(vii)       solicit proxies or written consents or assist or participate in any
other way, directly or indirectly, in any solicitation of proxies or written
consents, or otherwise become a “participant” in a “solicitation,” or assist any
“participant” in a “solicitation” (as such terms are defined in Rule 14a-1 of
Regulation 14A and Instruction 3 of Item 4 of Schedule 14A, respectively, under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) in
opposition to any recommendation or proposal of Berkshire Hills’ Board of
Directors, or recommend or request or induce or attempt to induce any other
person to take any such actions, or seek to advise, encourage or influence any
other person with respect to the voting of (or the execution of a written
consent in respect of) the Berkshire Hills Common Stock, or execute any written
consent in lieu of a meeting of the holders of the Berkshire Hills Common Stock
or grant a proxy with respect to the voting of the capital stock of Berkshire
Hills to any person or entity other than the Board of Directors of Berkshire
Hills; provided that the Shareholder shall be permitted to grant a proxy to a
representative of the Shareholder for the purpose of such representative voting
the Shareholder’s shares of Berkshire Hills Common Stock in accordance with the
Shareholder’s instructions at a meeting of the Berkshire Hills shareholders
wherein such proxy is voted in the manner required by this Agreement;

 

(viii)      initiate, propose, submit, encourage or otherwise solicit
shareholders of Berkshire Hills for the approval of one or more shareholder
proposals or induce or attempt to induce any other person to initiate any
shareholder proposal, or seek election to, or seek to place a representative or
other affiliate of Shareholder on, Berkshire Hills’ Board of Directors or seek
removal of any member of Berkshire Hills’ Board of Directors or any executive
officer of Berkshire Hills;

 

(ix)         form, join in or in any other way (including by deposit of
Berkshire Hills’ capital stock), participate in a partnership, pooling
agreement, syndicate, voting trust or other group with respect to Berkshire
Hills Common Stock, or enter into any agreement or arrangement or otherwise act
in concert with any other person, for the purpose of acquiring, holding, voting
or disposing of Berkshire Hills Common Stock;

 

 4 

 

 

(x)          (A) join with or assist any person or entity, directly or
indirectly, in opposing, or make any statement in opposition to, any proposal or
director nomination submitted by Berkshire Hills’ Board of Directors to a vote
of Berkshire Hills’ shareholders, or (B) join with or assist any person or
entity, directly or indirectly, in supporting or endorsing (including
supporting, requesting or joining in any request for a meeting of shareholders
in connection with), or make any statement in favor of, any proposal submitted
to a vote of Berkshire Hills’ shareholders that is opposed by Berkshire Hills’
Board of Directors;

 

(xi)         vote for any proposal or any individual for election to the Board
of Directors of Berkshire Hills, other than those proposals or nominations
recommended or supported by Berkshire Hills’ Board of Directors;

 

(xii)        except in connection with the enforcement of this Agreement,
initiate, participate as a named plaintiff, finance or otherwise encourage any
litigation against Berkshire Hills or any of its respective officers and
directors, or any derivative litigation on behalf of Berkshire Hills, based upon
any act or omission relating to Berkshire Hills that occurs or is alleged to
have occurred after the Effective Time; provided, this clause shall not preclude
or in any way restrict the Shareholder from (A) electing to participate in any
settlement or judgment resulting from a class action, or (B) submitting to
witness interviews or providing testimony or documentary evidence, whether
voluntarily or in response to a subpoena;

 

(xiii)       request, or induce or encourage any other person to request, that
Berkshire Hills amend or waive any of the provisions of this Agreement; and

 

(xiv)      advise, assist, encourage or finance (or arrange, assist or
facilitate financing to or for) any other person in connection with any of the
matters restricted by, or otherwise seek to circumvent the limitations of, this
Agreement.

 

Notwithstanding any other provision in this Agreement, Shareholder shall not
convert any shares of Series B Non-Voting Preferred Stock if giving effect to
such conversion, the Acting in Concert Group beneficially would own more than
9.9% of the then-outstanding shares of Berkshire Hills Common Stock and
Berkshire Hills Voting Stock, if any, as calculated pursuant to 12 C.F.R. 225.41
of Regulation Y.

 

(b)          Shareholder agrees to review and conclude, immediately before the
Closing (as defined in the Merger Agreement), and thereafter during the term of
this Agreement on an annual basis (or more frequently as Berkshire Hills may
reasonably request), and based on the definition of “Acting in Concert” of
Regulation Y, which individuals and entities constitute the Acting in Concert
Group, and provide written confirmation to Berkshire Hills that, to the
knowledge of the Shareholder after reasonable inquiry, the Acting in Concert
Group beneficially owns no more than 9.9% of the then-outstanding shares of
Berkshire Hills Common Stock and Berkshire Hills Voting Stock, if any, as
calculated pursuant to 12 C.F.R. § 225.41 of Regulation Y.

 

(c)          During the term of this Agreement, the Shareholder agrees not to
disparage Berkshire Hills or any of its directors (including shareholders
supported by Berkshire Hills’

 

 5 

 

 

Board of Directors), officers or employees in any public or quasi-public forum,
and Berkshire Hills agrees not to disparage the Shareholder in any public or
quasi-public forum.

 

(d)          During the term of this Agreement, at any Annual or Special Meeting
of Shareholders of Berkshire Hills, to the extent that Shareholder beneficially
owns more than five percent (5.0%) of the then-outstanding shares of Berkshire
Hills Common Stock, the Shareholder covenants and agrees to vote all the shares
of Berkshire Hills Common Stock beneficially owned by the Shareholder in excess
of five percent (5.0%) of the then-outstanding shares of Berkshire Hills Common
Stock (i) in favor of the nominees for election or re-election as directors of
Berkshire Hills selected by the Board of Directors of Berkshire Hills; (ii) in
favor of any proposal which the Board of Directors of Berkshire Hills recommends
a vote in favor to its shareholders; and (iii) against any proposal which the
Board of Directors of Berkshire Hills recommends a vote against to its
shareholders. The Shareholder may vote up to five percent (5.0%) of the
then-outstanding shares of Berkshire Hills Common Stock in his discretion.

 

(e)          During the term of this Agreement, the Shareholder either
individually or collectively with the Acting in Concert Group, and no member of
the Acting in Concert Group will, directly or indirectly:

 

(i)Exercise or attempt to exercise a controlling influence over the management
or policies of Berkshire Hills, Berkshire Bank or any of their subsidiaries;

 

(ii)Have or seek to have the Shareholder or any representative of Shareholder
serve on the board of directors of Berkshire Hills, Berkshire Bank or any of
their subsidiaries;

 

(iii)Have or seek to have any employee or representative of the Shareholder
serve as an officer, agent, or employee of Berkshire Hills, Berkshire Bank or
any of their subsidiaries;

 

(iv)Take any action that would cause Berkshire Hills, Berkshire Bank or any of
their subsidiaries to become a subsidiary of Shareholder;

 

(v)Own, control, or hold with power to vote securities that represent
twenty-five percent (25%) or more of any class of voting securities of Berkshire
Hills, Berkshire Bank or any of their subsidiaries;

 

(vi)Propose a director or slate of directors in opposition to a nominee or slate
of nominees proposed by the management or board of directors of Berkshire Hills,
Berkshire Bank or any of their subsidiaries;

 

(vii)Enter into any agreement with Berkshire Hills or any of its subsidiaries
that substantially limits the discretion of Berkshire Hills’ management over
major policies and decisions, including, but not limited to, policies or
decisions about employing and compensating executive officers; engaging in new
business lines; raising additional debt or equity capital; merging or

 

 6 

 

 

consolidating with another firm; or acquiring, selling, leasing, transferring,
or disposing of material assets, subsidiaries, or other entities;

 

(viii)Solicit or participate in soliciting proxies with respect to any matter
presented to the shareholders of Berkshire Hills, Berkshire Bank or any of their
subsidiaries; or

 

(ix)Dispose or threaten to dispose (explicitly or implicitly) of equity
interests of Berkshire Hills, Berkshire Bank or any of their subsidiaries in any
manner as a condition or inducement of specific action or non-action by
Berkshire Hills, Berkshire Bank or any of their subsidiaries; provided that the
Shareholder shall not be prohibited from communicating with the executive
officers and directors of Berkshire Hills in the Shareholder’s capacity as a
shareholder of Berkshire Hills.

 

(f)           For a period of three years from the Closing Date (as defined in
the Merger Agreement), and in the event that either or both of the New Board
Members, as defined by the Merger Agreement, no longer serves as a member of the
Berkshire Hills and Berkshire Bank Board of Directors, the Shareholder shall
have the right to consult with Berkshire Hills’ Corporate Governance and
Nominating Committee in its selection of a qualified nominee to serve on the
Boards of Berkshire Hills and Berkshire Bank. Such consultation shall include
the then chair of the Berkshire Hills Corporate Governance and Nominating
Committee consulting with the Shareholder (or in the event of the Shareholder’s
death, a representative of the Shareholder’s estate or the Permitted
Transferees) regarding the relative strengths of the leading candidates to be
nominated to serve on the Boards of Berkshire Hills and Berkshire Bank. Each
such nominee shall, if elected or appointed to the Board of Berkshire Hills,
qualify as an “independent director” under then applicable rules of the New York
Stock Exchange.

 

(g)          If (i) in the reasonable opinion of counsel to the Shareholder, the
Shareholder may not reasonably rely on the exemption from registration under the
Securities Act of 1933 (the “Securities Act”) provided by Rule 144 for sales by
non-affiliates of Berkshire Hills of shares of Berkshire Hills Common Stock that
are not “restricted” within the meaning of such rule, and (ii) Berkshire Hills
then is eligible to file with the SEC a so-called “automatic shelf registration
statement” on Form S-3 within the meaning of Rule 462(e) under the Securities
Act, Berkshire Hills, upon the written request of the Shareholder, will file
with the SEC, at the expense of Berkshire Hills, an automatic shelf registration
statement registering the offer and resale of all shares of Berkshire Hills
Common Stock then beneficially owned by the Shareholder and each Permitted
Transferee who continues to be bound by this Agreement.

 

4.           Notice of Breach and Remedies.

 

The parties expressly agree that an actual or threatened breach of this
Agreement by any party will give rise to irreparable injury that cannot
adequately be compensated by damages. Accordingly, in addition to any other
remedy to which it may be entitled, each party shall be entitled to seek a
temporary restraining order or injunctive relief to prevent a breach of the
provisions of this Agreement or to secure specific enforcement of its terms and
provisions.

 

 7 

 

 

The Shareholder expressly agrees that he will not be excused or claim to be
excused from performance under this Agreement as a result of any material breach
by Berkshire Hills unless and until Berkshire Hills is given written notice of
such breach and allowed thirty (30) business days either to cure such breach or
seek relief in court. If Berkshire Hills seeks relief in court, the Shareholder
irrevocably stipulates that any failure to perform by the Shareholder or any
assertion by the Shareholder that he is excused from performing their
obligations under this Agreement because it would cause Berkshire Hills
irreparable harm, then Berkshire Hills shall not be required to provide further
proof of irreparable harm in order to obtain equitable relief and that the
Shareholder shall not deny or contest that such circumstances would cause
Berkshire Hills irreparable harm. If, after such thirty (30) business day
period, Berkshire Hills has not either reasonably cured such material breach or
obtained relief in court, the Shareholder may terminate this Agreement by
delivery of written notice to Berkshire Hills.

 

Berkshire Hills expressly agrees that it will not be excused or claim to be
excused from performance under this Agreement as a result of any material breach
by the Shareholder unless and until the Shareholder is given written notice of
such breach and allowed thirty (30) business days either to cure such breach or
seek relief in court. If the Shareholder seeks relief in court, Berkshire Hills
irrevocably stipulates that any failure to perform by Berkshire Hills or any
assertion by Berkshire Hills that it is excused from performing his obligations
under this Agreement because it would cause the Shareholder irreparable harm,
then the Shareholder shall not be required to provide further proof of
irreparable harm in order to obtain equitable relief and that Berkshire Hills
shall not deny or contest that such circumstances would cause the Shareholder
irreparable harm. If, after such thirty (30) business day period, the
Shareholder has not either reasonably cured such material breach or obtained
relief in court, Berkshire Hills may terminate this Agreement by delivery of
written notice to the Shareholder.

 

5.           Term. This Agreement shall be effective upon the execution of this
Agreement and will remain in effect until such time that the Acting in Concert
Group beneficially owns fewer than five percent (5%) of the shares of Berkshire
Hills Common Stock then outstanding for a period of 120 consecutive calendar
days; provided that any Permitted Transferee may elect to terminate this
Agreement as to that Permitted Transferee if the Permitted Transferee
beneficially owns less than one percent (1%) of the shares of Berkshire Hills
Common Stock then outstanding, and if a Permitted Transferee so terminates this
Agreement, such Permitted Transferee shall not be included in the Acting in
Concert Group. Any transferee or assign in an Open Market Sale, a Block Trade,
or a Permitted Offering shall not be considered a “successor” or “assign” for
purposes of this Section and shall have no obligation under this Agreement.

 

6.           Publicity. The Shareholder acknowledges that Berkshire Hills may be
required to disclose the existence and terms of this Agreement pursuant to
securities and banking laws. In addition, during the term of this Agreement, the
Shareholder shall provide to Berkshire Hills for Berkshire Hills’ prior review
and approval any disclosure proposed to be made by the Shareholder concerning
this Agreement, which review and approval shall not be unreasonably delayed or
withheld; provided that the Shareholder may make any disclosure which the
Shareholder determines in good faith, based upon the advice of counsel, is
required under applicable law.

 

 8 

 

 

7.           Notices. All notices, communications and deliveries required or
permitted by this Agreement shall be made in writing signed by the party making
the same, shall specify the section of this Agreement pursuant to which it is
given or being made and shall be deemed given or made (a) on the date delivered
if delivered by telecopy, by facsimile or in person, (b) on the third Business
Day after it is mailed if mailed by registered or certified mail (return receipt
requested) (with postage and other fees prepaid) or (c) on the day after it is
delivered, prepaid, to an overnight express delivery service that confirms to
the sender delivery on such day, as follows:

 

Shareholder: David G. Massad   P.O. Box 788   Westboro, MA 01581     With a copy
(which shall   not constitute notice) to: Pamela A. Massad, Esq.   Tilton
Fletcher PC   The Guarantee Building   370 Main Street   12th Floor   Worcester,
Massachusetts 01608     Berkshire Hills   Bancorp, Inc. Michael P. Daly   Chief
Executive Officer   Berkshire Hills Bancorp, Inc.   24 North Street  
Pittsfield, Massachusetts 01201     With copies (which shall   not constitute
notice) to: Wm. Gordon Prescott   Senior Vice President and General Counsel  
Berkshire Hills Bancorp, Inc.   24 North Street   Pittsfield, Massachusetts
01201       Lawrence Spaccasi, Esq.   Marc Levy, Esq.   Luse Gorman, PC   5335
Wisconsin Avenue, NW   Suite 780   Washington, DC 20015

 

8.           Governing Law and Choice of Forum. Unless applicable federal law or
regulation is deemed controlling, Delaware law shall govern the construction and
enforceability

 

 9 

 

 

of this Agreement. Any and all actions concerning any dispute arising hereunder
shall be filed and maintained in the Business Litigation Session of the Superior
Court of the Commonwealth of Massachusetts or, if under applicable law,
exclusive jurisdiction over such matters is vested in the Federal courts, the
United States District Court for the District of Massachusetts. Each of the
parties to this Agreement, including each Permitted Transferee who becomes a
party to this Agreement, agrees that the Business Litigation Session of the
Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts may exercise personal
jurisdiction over such parties in any such action.

 

9.           Severability. If any term, provision, covenant or restriction of
this Agreement is held by any governmental authority or a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

 

10.         Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties to this Agreement, as well as their
respective representatives, successors, permitted assigns, heirs and estates.

 

11.         Amendments. This Agreement may not be modified, amended, altered or
supplemented except by a written agreement executed by all of the parties.

 

12.         Definitions. As used in this Agreement, the following terms shall
have the meanings indicated, unless the context otherwise requires:

 

(a)          The term “acquire” means every type of acquisition, whether
effected by purchase, exchange, operation of law or otherwise.

 

(c)          The term “affiliate” means, with respect to any person, a person or
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with such other person.

 

(d)          The term “beneficial owner” has the meaning ascribed to it in, and
shall be determined in accordance with, Rule 13d-3 of the Securities and
Exchange Commission’s Rules and Regulations under the Exchange Act.

 

(e)          The term “change in control” denotes circumstances under which: (i)
any person or group becomes the beneficial owner of shares of capital stock of
Berkshire Hills representing twenty-five percent (25%) or more of the total
number of votes that may be cast for the election of the Board of Directors of
Berkshire Hills, (ii) the persons who were directors of Berkshire Hills cease to
be a majority of the Board of Directors, in connection with any tender or
exchange offer (other than an offer by Berkshire Hills), merger or other
business combination, sale of assets or contested election, or combination of
the foregoing, or (iii) shareholders of Berkshire Hills approve a transaction
pursuant to which substantially all of the assets of Berkshire Hills will be
sold.

 

(f)           The term “control” (including the terms “controlling,” “controlled
by,” and “under common control with”) means the possession, direct or indirect,
of the power to direct or

 

 10 

 

 

cause the direction of the management, activities or policies of a person or
organization, whether through the ownership of capital stock, by contract, or
otherwise.

 

(g)          The term “group” has the meaning as defined in Section 13(d)(3) of
the Exchange Act.

 

(h)          The term “Hedging Transaction” means any short sale (whether or not
against the box) and any sale or grant of any put option or with respect to
Berkshire Hills Common Stock but shall not include a broad-based market basket
or index, including the Nasdaq Bank Index and the KBW Regional Banking Index (or
any successor index), that includes, relates to or derives a portion of its
value from Berkshire Hills Common Stock) that is conducted by the Shareholder
from the Effective Time and through the date this Agreement terminates in
accordance with Section 5 hereto.

 

(i)           The term “Monthly Limit” means, as of the Effective Time, 200,000
shares of Berkshire Hills Common Stock. The Monthly Limit shall be increased
(but not decreased) as of each December 31 after the Effective Time, which
increase will be effective for the following calendar year, to equal one hundred
twenty percent (120% ) of ADTV for trailing three-month period ending as of that
December 31. As used in this Agreement, the term “ADTV” means the average daily
trading volume of Berkshire Hills Common Stock as reported by S&P Global Market
Intelligence (formerly known as SNL Financial). If the Shareholder dies during
the term of this Agreement, the Monthly Limit shall increase automatically to
the greater of 300,000 shares of Berkshire Hills Common Stock or 200% of ADTV
for trailing three-month period ended as of December 31 of the immediately
preceding year.

 

(j)           The term “person” includes an individual, group acting in concert,
corporation, partnership, association, joint stock company, trust,
unincorporated organization or similar company, syndicate, or any other group
formed for the purpose of acquiring, holding or disposing of the equity
securities of Berkshire Hills.

 

(k)          The term “Shareholder” includes, if applicable, the estate of David
G. Massad.

 

(l)           The term “transfer” means, directly or indirectly, to sell, gift,
assign, pledge, encumber, hypothecate or similarly dispose of (by operation of
law or otherwise), either voluntarily or involuntarily, or to enter into any
contract, option or other arrangement or understanding with respect to the sale,
gift, assignment, pledge, encumbrance, hypothecation or similar disposition of
(by operation of law or otherwise), any Berkshire Hills Common Stock or any
interest in any Berkshire Hills Common Stock; provided, however, that a merger
or consolidation in which Berkshire Hills or any of its Subsidiaries is a
constituent corporation shall not be deemed to be the transfer of any common
stock beneficially owned by the Shareholder. The term “transfer” shall not
include a transfer of record (but not beneficial) ownership to transfer shares
of Berkshire Hills Common Stock into “street name” as part of a customary
custody arrangement.

 

(m)         The term “vote” means to vote in person or by proxy, or to give or
authorize the giving of any consent as a shareholder on any matter.

 

 11 

 

 

13.         Termination. This Agreement shall cease, terminate and have no
further force and effect upon the expiration of the term as set forth in Section
5, unless earlier terminated pursuant to Section 4 or Section 5 hereof or by
mutual written agreement of the parties.

 

14.         Counterparts; Facsimile. This Agreement may be executed in any
number of counterparts and by the parties in separate counterparts, and
signature pages may be delivered by facsimile, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

15.         Duty to Execute. Each party agrees to execute any and all documents,
and to do and perform any and all acts and things necessary or proper to
effectuate or further evidence the terms and provisions of this Agreement.

 

[Remainder of this page intentionally left blank.]

 

 12 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned and
is effective as of the day and year first above written.

 

BERKSHIRE HILLS BANCORP, INC.         By: /s/ Michael P. Daly     Michael P.
Daly     President and Chief Executive Officer         SHAREHOLDER         /s/
David G. Massad   David G. Massad  

 

 13 

 

 

EXHIBIT A

 

David G. Massad beneficially owns 5,807,052 shares of Commerce Common Stock.

 

 A-1 

 

 

EXHIBIT B

DRAFT

 

CERTIFICATE OF DESIGNATIONS

 

OF

 

SERIES B NON-VOTING PREFERRED STOCK

 

OF

 

BERKSHIRE HILLS BANCORP, INC.

 



 

 

Pursuant to Section 151 of the General
Corporation Law of the State of Delaware

 



 

 

Berkshire Hills Bancorp, Inc. (the “Corporation”), a corporation organized and
existing under and by virtue of the General Corporation Law of the State of
Delaware (the “DGCL”), hereby certifies as follows:

 

FIRST: The Corporation’s Certificate of Incorporation (as amended, supplemented
and/or restated, the “Charter”) authorizes the issuance of up to 1,000,000
shares of serial preferred stock, par value $0.01 per share (the “Authorized
Preferred Stock”), and further authorizes the Board of Directors of the
Corporation (the “Board”) by resolution or resolutions to provide for the
issuance of Authorized Preferred Stock in series and to establish the number of
shares to be included in each such series and to fix the designation, powers,
preferences and rights of each such series and any qualifications, limitations
or restrictions thereof; and

 

SECOND: On May 17, 2017, the Board adopted the following resolution authorizing
the creation and issuance of a series of said Authorized Preferred Stock to be
known as “Series B Non-Voting Preferred Stock”:

 

RESOLVED: that, pursuant to authority conferred upon the Board by Article FOURTH
of the Certificate of Incorporation of the Corporation, the Board hereby
designates a new series of preferred stock and the number of shares constituting
such series and fixes the powers, preferences, rights and the qualifications,
limitations and restrictions relating to such series as set forth in Attachment
A.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

 B-1 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designations
to be executed by Michael P. Daly, its President and Chief Executive Officer,
this ___ day of ____, _____.

 

  BERKSHIRE HILLS BANCORP, INC.         By:     Name:   Michael P. Daly  
Title:   President and Chief Executive Officer

 

 B-2 

 

 

ATTACHMENT A

 



 

 

Certificate of Designations of

the Series B Non-Voting Preferred Stock of

Berkshire Hills Bancorp, Inc.

 



 

 

1.           Designation, Number and Rank. A series of preferred stock is hereby
created out of the authorized and unissued shares of preferred stock of the
Corporation. The shares of such series shall be designated as the Series B
Non-Voting Preferred Stock, par value $0.01 per share (the “Series B Non-Voting
Preferred Stock”). The number of shares initially constituting the Series B
Non-Voting Preferred Stock shall be [_________]. The Series B Non-Voting
Preferred Stock shall be subordinate and junior to all indebtedness of the
Corporation and to all other series of preferred stock of the Corporation, other
than any series of preferred stock the terms of which provide that such series
is subordinate or junior to the Series B Non-Voting Preferred Stock in any
respect, and shall rank on parity with the Common Stock of the Corporation (the
“Common Stock”) with respect to the declaration and payment of dividends, except
as provided in Section 2, and with respect to distributions upon the
liquidation, dissolution or winding up of the Corporation.

 

2.           Dividends. The holders of Series B Non-Voting Preferred Stock shall
be entitled to receive ratable dividends as provided herein only if and when
dividends are concurrently declared and payable on the shares of Common Stock,
out of any assets legally available therefor, which dividends shall be payable
when, as and if declared by the Board of Directors of the Corporation; provided,
that no dividend may be declared or paid on the Common Stock unless a dividend
equal to two hundred percent (200%) of the amount declared or paid on the Common
Stock is also concurrently declared or paid, as applicable, on the Series B
Non-Voting Preferred Stock.

 

3.           Liquidation.

 

(a)          Upon the occurrence of a Liquidation Event (as defined below), the
assets of the Corporation or proceeds thereof (whether capital or surplus)
remaining available for distribution to shareholders of the Corporation after
payment, or provision for payment, in full of all claims of creditors of the
Corporation and all amounts due on any preferred stock or other securities of
the Corporation that are superior and prior in rank to the Common Stock and the
Series B Non-Voting Preferred Stock shall be distributed to the holders of the
Common Stock and the Series B Non-Voting Preferred Stock pro rata based,
respectively, on the number of shares of Common Stock outstanding at such time
and the number of shares of Common Stock into which the Series B Non-Voting
Preferred Stock outstanding at such time is then convertible.

 

(b)          For purposes of this Section 3, a “Liquidation Event” means a
liquidation, dissolution or winding up of the Corporation.

 

 B-3 

 

 

4.           Voting. The Series B Non-Voting Preferred Stock shall not be
entitled to vote on any matter except as required by the DGCL. As to all matters
for which voting by class is specifically required by the DGCL, each outstanding
share of Series B Non-Voting Preferred Stock shall be entitled to one vote.

 

5.           Optional Conversion and Transfer Rights.

 

(a)          Conversion. Each share of Series B Non-Voting Preferred Stock may
convert, at the discretion of the holder and under the Conversion Procedures set
forth on Section 5(d), into two (2) fully paid and nonassessable shares of
Common Stock and may be transferred to any person other than a member of the
Acting in Concert Group pursuant to clause (iii), (iv) or (v) of the following
sentence. Except as set forth in clause (b) below, the shares of Series B
Non-Voting Preferred Stock are not convertible into Common Stock by a member of
the Acting in Concert Group and may only be transferred by a member of the
Acting in Concert Group (i) to another member of the Acting in Concert Group,
(ii) to the Corporation, (iii) in a widespread public distribution, (iv) in a
transfer in which no transferee (or group of associated transferees) would
receive two percent (2%) or more of the shares of Common Stock then outstanding
(or two percent (2%) any other class of voting securities of the Corporation),
or (v) to a transferee that would control more than fifty percent (50%) of the
voting securities of the Corporation without any transfer from a member of the
Acting in Concert Group.

 

(b)          Less than 9.9% Shareholder Conversion. Each share of Series B
Non-Voting Preferred Stock may convert, at the discretion of the member of the
Acting in Concert Group holding such share and under the Conversion Procedures
set forth on Section 5(d), into two (2) fully paid and nonassessable shares of
Common Stock provided that the Acting in Concert Group’s beneficial ownership in
the Corporation, after giving effect to such conversion, would constitute no
more than 9.9% of the shares of Common Stock then outstanding (and no more than
9.9% of the shares of all classes of voting securities of the Corporation when
aggregated with any voting securities of the Corporation held by the members of
the Acting in Concert Group), as calculated pursuant to 12 C.F.R. § 225.41 of
Regulation Y. Notwithstanding the foregoing Section 5, subsections (a) and (b),
the Corporation may restrict such conversion to the extent it would be
inconsistent with, or in violation of, the requirements of any Regulator (as
defined below) with respect to the restrictions on the transfer of the Series B
Non-Voting Preferred Stock that are required in order to preserve the
“non-voting” classification of the Series B Non-Voting Preferred Stock for
regulatory purposes. Any such restriction shall be imposed and deemed effective
immediately upon the transmittal by the Corporation of written notice to such
holder specifying in reasonable detail the reason for such restriction; and in
the event such notice is transmitted after the event giving rise to such
automatic conversion, the restriction shall be deemed to have been imposed and
effective retroactively to the time of such event, and such conversion shall be
deemed not to have occurred, so long as such notice is transmitted within ninety
(90) days after the event giving rise to such conversion. Such notice may be
dispatched by first class mail, by electronic transmission, or by any other
means reasonably designed and in good faith intended to provide prompt delivery
to an executive officer (or equivalent) of, or legal counsel to, such holder.

 

 B-4 

 

 

(c)          Certain Definitions. For purposes of this Certificate of
Designations and the Corporation’s Certificate of Incorporation as amended
hereby:

 

(i)          the term “Acting in Concert Group” shall mean the Initial Holder,
the Initial Holder's Affiliates, and the Initial Holder's Immediate Family.

 

(ii)         the term “Affiliate” shall mean any person or entity that directly
or indirectly controls, is controlled by, or is under common control with a
person or entity or any person or entity that is “acting in concert” with a
person or entity as such term is defined by 12 C.F.R. §225.41 of Regulation Y.
For purposes of this definition, the term “control” means the ability, directly
or indirectly, to direct or influence the direction of the management and
policies of the person in question, whether such ability arises by virtue of
ownership interest, contract right or otherwise. Without limiting the generality
of the foregoing, a person is an Affiliate of another person if the first person
(A) is an executive officer (as such term is defined in Rule 405 of the
Securities Act of 1933, as amended) of the second person; (B) is a director of
the second person where such second person is a corporation; (C) is a manager
(or an executive officer, director, general partner or manager of an entity that
is a manager) of the second person where such second person is a limited
liability company; (D) is a general partner (or an executive officer, director,
general partner or manager of an entity that is a general partner) of the second
person where such second person is a partnership; or (E) directly or indirectly
has or shares the power to vote, or direct the voting of, or to dispose of, or
direct the disposition of, securities representing more than ten percent (10%)
of the combined voting power of the securities of the second person.

 

(iii)        the term "Immediate Family" includes a person's father, mother,
stepfather, stepmother, brother, sister, stepbrother, stepsister, son, daughter,
stepson, stepdaughter, grandparent, grandson, granddaughter, father-in-law,
mother-in-law, brother-in-law, sister-in-law, son-in-law, daughter-in-law, the
spouse of any of the foregoing, and the person's spouse.

 

(iv)        the term “Initial Holder” shall mean David G. Massad, in his
capacity as a shareholder of the Corporation as of the Effective Time, and if
applicable, any personal representative of, or the estate of, David G. Massad.

 

(v)         the term “Regulator” shall mean any of (A) the Board of Governors of
the Federal Reserve System (whether acting directly or by or through the Federal
Reserve Bank of Boston in such bank’s regulatory capacity); (B) the Federal
Deposit Insurance Corporation; (C) the Massachusetts Division of Banks; (D) any
successor agency to any of the foregoing; or (E) any other federal regulatory
authority, whether in existence as of the date hereof or hereafter established,
having jurisdiction over the Corporation or its banking subsidiary.

 

(d)          Conversion Procedure. To exercise any right of conversion under
this Section 5, the holder must surrender the certificate or certificates
evidencing the shares of Series B Non-Voting Preferred Stock to be converted,
duly endorsed, at the registered office of the Corporation, together with a
written notice to the Corporation stating that the holder elects to convert all
or a specified whole number of such shares (“Conversion Notice”) in accordance
with this Section 5, along with any appropriate documentation that may be
reasonably required by the Corporation. Effective upon the Corporation’s receipt
of a Conversion Notice and accompanying

 

 B-5 

 

 

documentation as required above, the shares of Series B Non-Voting Preferred
Stock will be deemed converted into shares of Common Stock as provided for in
this Section 5 and, as soon as practicable thereafter, the Corporation will
issue and deliver to the holder of such Series B Non-Voting Preferred Stock a
certificate or certificates representing the number of shares of Common Stock
into which the Series B Non-Voting Preferred Stock was converted. Upon the
conversion of any Series B Non-Voting Preferred Stock, such shares will cease to
be outstanding for any purpose, subject to the rights of the holders to receive
any unpaid dividends which were declared on such shares as of a record date
preceding the date of conversion (but without any amount in respect of dividends
that have not been declared prior to such conversion date). Unless and until
converted, shares of Series B Non-Voting Preferred Stock will not entitle
holders thereof to any rights with respect to Common Stock or other securities
issuable upon conversion.

 

6.           Adjustments for Certain Events.

 

(a)          Changes in Capitalization. In the event of any stock dividend,
stock split, recombination or other similar event affecting the Common Stock,
each share of Series B Non-Voting Preferred Stock shall be adjusted by
multiplying such share by a fraction, (i) the numerator of which is the number
of shares of Common Stock outstanding immediately after the effective time of
such event (excluding for such purpose shares of Common Stock issuable upon the
conversion of the Series B Non-Voting Preferred Stock but including any other
securities convertible into or exchangeable for shares of Common Stock), and
(ii) the denominator of which is the number of shares of Common Stock
outstanding immediately prior to the effective time of such event (excluding for
such purpose shares of Common Stock issuable upon the conversion of the Series B
Non-Voting Preferred Stock but including any other securities convertible into
or exchangeable for shares of Common Stock).

 

(b)          Certain Corporate Transactions. In the event of (i) the acquisition
by any person (including a group of related persons within the meaning of Rule
13d-2 of the Securities Exchange Act of 1934, as amended, whether or not such
regulation shall then be applicable to the Corporation or its securities) of
(A) more than fifty percent (50%) of the outstanding capital stock of the
Corporation, or (B) all or substantially all of the assets of the Corporation;
or (ii) a merger of the Corporation with or into any person, or of any person
with or into the Corporation, immediately after which the shareholders of the
Corporation (as measured immediately prior to completion of the transaction) own
less than a majority of the combined capital stock or membership interests of
the surviving entity, then, in each such case, proper provision shall be made so
that the holders of the Series B Non-Voting Preferred Stock shall be entitled to
receive in exchange for or in respect of their shares of Series B Non-Voting
Preferred Stock the same form and amount of consideration, if any, as the
holders of the Common Stock receive in exchange for or in respect of their
shares of Common Stock, with the amount of such consideration, if any, to be
received for or in respect of each share of Series B Non-Voting Preferred Stock
to be equal to the amount that would be received by a holder of the number of
shares of Common Stock into which one share of Series B Non-Voting Preferred
Stock would then be convertible if an event specified in Section 5 had occurred
simultaneously therewith.

 

7.           Amendment. This Certificate of Designations constitutes an
agreement between the Corporation and the holders of the Series B Non-Voting
Preferred Stock and may be amended only by the affirmative vote of the Board of
Directors of the Corporation and, in addition to any

 

 B-6 

 

 

other vote of shareholders then required by the DGCL, the holders of a majority
of the outstanding shares of Series B Non-Voting Preferred Stock.

 

 B-7 

